PARIENTE, J.
We have for review the decision in Rieche v. Spears, 727 So.2d 409 (Fla. 3d DCA 1999), in which the Third District Court of Appeal certified conflict with Paul v. Jenne, 728 So.2d 1167 (Fla. 4th DCA 1999). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const. For the reasons expressed in State v. Paul, 783 So.2d 1042 (Fla.2001), we quash the district court’s decision in this case.1
It is so ordered.
SHAW, ANSTEAD and LEWIS, JJ., concur.
WELLS, C.J., and HARDING and QUINCE, JJ., dissent.

. After being held without bond for just under three months, Rieche pled to a withhold of adjudication and one year of probation. Accordingly, no further proceedings are required.